In this case no opinion was delivered or filed, hut the judgment of the court
(SANBORN, Circuit Judge),
omitting the formal parts, was in the following terms:
The petition of Donald C. McGregor for a writ of habeas corpus and to be discharged from imprisonment came on to be beard before the said court on the 22d day of July, A. D. 1896, and was argued by counsel, and, the court being now sufficiently advised thereof, it is by the court now here considered, ordered, and adjudged that the said prisoner and petitioner, Donald C. McGregor, be, and he is hereby, discharged from detention and imprisonment, and that he recover his costs in the premises, to be taxed.